
	
		I
		112th CONGRESS
		2d Session
		H. R. 6248
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Calvert (for
			 himself, Ms. Chu,
			 Mr. Bilbray,
			 Mr. Gosar,
			 Mr. Lewis of California,
			 Ms. McCollum,
			 Mr. Hinojosa,
			 Mr. Gary G. Miller of California,
			 Mr. McCaul,
			 Mr. Schiff,
			 Mr. Gallegly,
			 Mrs. Bono Mack,
			 Mr. Issa, and
			 Mr. Campbell) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on
			 Agriculture and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the transfer of excess Department of
		  Defense aircraft to the Forest Service for wildfire suppression activities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wildfire Suppression Aircraft Transfer
			 Act of 2012.
		2.Transfer of
			 excess aircraft for wildfire suppression purposes
			(a)In
			 generalNot later than 90 days after the aircraft specified in
			 subsection (b) are declared excess to the needs of the Department of Defense,
			 the Secretary of Defense shall transfer such aircraft to the Secretary of
			 Agriculture for use by the Forest Service for wildfire suppression purposes.
			 The transfer of any excess aircraft under this subsection shall be without
			 reimbursement.
			(b)AircraftThe
			 aircraft transferred under subsection (a) are 14 C–27J aircraft that
			 are—
				(1)excess to the
			 needs of the Department of Defense, as determined by the Secretary of Defense;
			 and
				(2)acceptable for use
			 by the Forest Service, as determined by the Secretary of Agriculture.
				(c)Priority in
			 transferThe Secretary of Agriculture shall be afforded a
			 priority in the transfer under subsection (a) of excess aircraft of the
			 Department of Defense described in subsection (b) before any other department
			 or agency of the Federal Government.
			(d)Conditions of
			 transferExcess aircraft transferred under subsection (a)—
				(1)may be used only
			 for wildfire suppression purposes; and
				(2)may not be flown
			 or otherwise removed from the United States unless dispatched by the National
			 Interagency Fire Center in support of an international agreement to assist in
			 wildfire suppression efforts or for other purposes approved by the Secretary of
			 Agriculture in writing in advance.
				(e)Expiration of
			 authorityThe authority to transfer excess aircraft under
			 subsection (a) shall expire upon the completion of the transfer of all the
			 excess aircraft specified in subsection (b).
			3.Reauthorization
			 of sale of aircraft and parts for wildfire suppression purposesSection 2 of the Wildfire Suppression
			 Aircraft Transfer Act of 1996 (10 U.S.C. 2576 note) is amended—
			(1)in subsection (a), by striking
			 during the period beginning on October 1, 1996, and ending on September
			 30, 2005 and inserting during a period specified in subsection
			 (g);
			(2)by redesignating
			 subsection (g) as subsection (h); and
			(3)by inserting after
			 subsection (f) the following new subsection (g):
				
					(g)Periods for
				exercise of authorityThe periods specified in this subsection
				are the following:
						(1)The period
				beginning on October 1, 1996, and ending on September 30, 2005.
						(2)The period
				beginning on October 1, 2012, and ending on September 30,
				2017.
						.
			
